DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2020 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to Applicant's correspondence submitted 07/13/2020. In the paper of 07/13/2020, Applicants added new claims 21-29. 
Newly submitted claims 21-29 are directed to invention(s) that are distinct in scope from the invention originally claimed for the following reasons: 
Claim 21 and dependent claims 22-29 are directed method(s) for quantifying viable bacteria in a composition comprising microbiota.
The new claim 21 is not limited to quantifying viable bacterial microorganisms in a microbiota restoration therapy (MRT) drug substance and a control test sample when compared to original claim 1 as filed on 05/12/2017.
The new claim 21 do not require quantifying viable bacterial microorganisms in a MRT drug substance comprising polyethylene glycol to the fresh stool sample at a concentration of 30-90 g/L in saline when compared to original claim 16 as filed on 05/12/2017.
Finally, the new claim 21 is not limited to a method comprising quantifying viable bacterial microorganisms in a MRT drug substance comprising additives and/or excipient when compared to original claim 20 as filed on 05/12/2017.


Status of the Claims
Claims 16-29 are pending. Claims 21-29 are newly withdrawn as noted above. Claims 16-20 are under examination.
Claim Objections
Claim 16 is objected to because of the following informalities: 
For claim 16, the limitation of “exposing the test plate to a light for in the range of 10 minutes” requires a semicolon following this limitation.  
For claim 16, the limitation of “adding the diluted DNA samples from the MRT drug substance test sample in each of the plurality of individual wells and the control test sample in each of the plurality of individual wells of the test plate to the plurality of wells of the second test plate” requires a semicolon following this limitation.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 and 20 recite the limitation of “exposing the test plate to a light for in the range of 10 minutes”. There is a lack of clarity of scope in the underlined phrase of “in the range of” as neither claim 16 or claim 20 recite a range. Applicant may clarify the scope intended for the claims by either substituting the “in the range” limitation above with the limitation of “10 minutes” or the limitation of “about 10 minutes”. Claims 17-19 are also rejected as they depend from claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US2014/0363398, publ. Dec 11, 2014) in view of Costello et al. (May 2015, The American Journal of Gastroenterology, 110(5):775-7), Koglmann et al. (Dec 1, 2015, Poster in Symposium, pg 2155-2165: cited on the IDS), Li et al. (Epub 2015 Nov 12, Environ Sci Technol. 49(24):14249-56: previously cited), Bae et al. (2009, Applied and Environmental Microbiology, vol. 75(9): 2940-2944: cited on the IDS), Fujimoto et al. (2011, Journal of applied microbiology, 110(1), pp.209-217), Yanez et al. (2011, Journal of microbiological methods, 85(2), pp.124-130), Fujimoto et al. (Epub 2013 Jan 25, Appl Environ Microbiol. 79(7):2182-8: previously cited) and Nieuwdorp et al. (US2014/0294774: previously cited).

Claims 16, 20
Jones et al. (U2014/0363398)
Regarding claims 16 and 20, Jones et al. teach in para [0037] that there is a need for a standardized, pre-processed microbiota restoration therapy (MRT) product that assures quality and viability of the MRT product for the patient at the time of delivery and further teach in para [0041]-[0042], the conventional screening of MRT for viable microbiota by culturing and/or plating method(s).
Regarding claims 16 and 20, Jones et al. then teach a method of preparing a microbiota restoration therapy (MRT) drug substance from a human stool sample (para [0045]), wherein preparing the MRT drug substance comprises:
collecting a fresh stool sample from a human donor (para [0045], [0061]);
adding an amount of saline to the fresh stool sample (para [0045], [0061], [0071]);
adding polyethylene glycol to the fresh stool sample at a concentration of 30-90 g/L in saline (para [0045], In para [0071], [0141]: Jones et al. teach PEG/saline mixture, wherein PEG concentration is approx. about 30-90 g/L; or PEG 3350 is at 59 g/L respectively);
mixing the fresh stool sample, saline, and polyethylene glycol together to make a mixed composition (para [0045], [0071]-[0073]); and
filtering the mixed composition and collecting the filtrate, wherein the filtrate defines the MRT drug substance (para [0045], [0061], [0071]-[0074]).
Jones et al. teach preparing an MRT drug substance (para [0045], [0061], [0071]-[0074]).

In para [0061], Jones et al., particularly discloses that the viability of the microbiota of the MRT product (comprising PEG in saline as a cryprotectant). Jones et al. further states their interest in confirming the presence, viability and diversity of select microbes and groups of microbes at any point during the process of preparing the MRT drug product, from collection to processing to production to storage to post-thaw to just prior to administration to a patient and at every point in between.”

Regarding claims 16 and 20, Jones et al. teach in para [0029] “the phrase "microbiota restoration therapy", as used herein, refers to a composition which may include, but is not limited to, human fecal material containing viable gut flora from a patient or donor, a diluent, and a cryoprotectant (i.e. the instant PEG/ lyophilization excipient). Additional compositions include equivalent freeze-dried and reconstituted feces or a "synthetic" fecal composition. The human fecal material is screened for the presence of pathogenic microorganisms prior to its use in the microbiota restoration therapy. The human fecal material is screened for the presence of Clostridium species including C. difficile, Norovirus, Adenovirus, enteric pathogens, antigens to Giardia species, Cryptosporidia species and other pathogens, including acid-fast bacteria, enterococci, including but not limited to vancomycin-resistant enterococci (VRE), methicillin-resistant Staphylococcus aureus (MRSA), as well as any ova or parasitic bodies, or spore-forming parasites, including but not limited to Isospora, Clyslospora, and Cryptospora”. 

Jones et al. (U2014/0363398) do NOT teach:
	Regarding claims 16 and 20, Jones et al. do NOT teach a PMA-PCR steps as outlined below so as to quantitate the total CFU/mL of viable microbiota of the MRT drug substance having an addition of PEG or the addition of PEG at a concentration of 30-90 g/L in saline.
Accordingly, the method of Jones et al. do not comprise:
preparing a MRT drug substance test sample along with a control test sample from a control sample;
treating a MRT drug substance test sample and a control test sample with propidium monazide (PMA);
aliquoting a portion of the MRT drug substance test sample into a plurality of individual wells of a test plate;
aliquoting a portion of the control test sample into a plurality of individual wells of the test plate;
exposing the test plate to a light for in the range of 10 minutes extracting DNA samples from the MRT drug substance test sample in each of the plurality of individual wells and the control test sample in each of the plurality of individual wells;
diluting the DNA samples from the MRT drug substance test sample in each of the plurality of individual wells and the control test sample in each of the plurality of individual wells with molecular grade water;
adding a quantitative polymerase chain reaction (qPCR) mixture to a plurality of wells of a second test plate;
adding the diluted DNA samples from the MRT drug substance test sample in each of the plurality of individual wells and the control test sample in each of the plurality of individual wells of the test plate to the plurality of wells of the second test plate
centrifuging the second test plate;
placing the second test plate in a qPCR detection system and initiating a thermocycler protocol; and
calculating the total colony forming units (CFU) per milliliter (mL) (CFU/mL) of each test sample in the plurality of individual wells of the second test plate.

Costello et al. (2012)
Regarding claims 16 and 20, Similar to Jones et al. above, Costello et al. teach interest within the prior art to establish that the microbiota of a MRT drug substance prior to its administration, is viable.
Costello et al. discloses “viability of six representative groups of faecal bacteria after 2 and 6 months of storage at -80 °C, in normal saline (NS) or 10% glycerol were assessed by culture on plate media. The clinical outcomes of 16 consecutive patients with rCDI treated with aliquots of stool frozen in 10% glycerol and stored for 2–10 months were also examined” (see pg 1011, subsection of the abstract entitled “Methods”).

Koglmann et al. 
Regarding claims 16 and 20, Koglmann et al. teach a process for quantifying viable bacterial microorganisms in a microbiota restoration therapy (MRT) drug substance that provides a PMA treatment of a test sample so as to remove DNA of non-viable microorganisms in the microbiota of the MRT drug substance (see right col, Fig. 2 with title “Alpha diversity before and after FMT preparation, with (+) and without (-) PMA” and Fig. 3, with title “Taxonomic summary of the live cell fractions (with PMA”, which discloses bacterial composition of a stool sample before and after FMT preparation).
The method of Koglmann et al. comprises: 
preparing an MRT drug substance test sample from a MRT drug substance (see left col, section entitled “The goals of our study”, wherein Koglmann et al. disclose standard FMT preparation procedure” and right col, section entitled “Methods”); 
preparing a control test sample from a control sample (see Figs. 2-3 wherein Koglmann et al. teach without PMA samples); 
treating the MRT drug substance test sample and the control test sample with propidium monoazide (PMA) (see right col, section entitled “Methods”); 

Koglmann et al. suggests but did not explicitly disclose the steps of:
aliquoting a portion of the MRT drug substance test sample into a plurality of individual wells of a test plate (see Fig. 2 which provides 4 distinct assays, performed in distinct wells/containers); 
aliquoting a portion of the control test sample into a plurality of individual wells of the test plate; exposing the test plate to a light for in the range of 10 minutes extracting DNA samples from the MRT drug substance test sample in each of the plurality of individual wells and the control test sample in each of the plurality of individual wells (see Figs. 1-2 wherein Koglmann et al. disclose two assays where PMA treatment is used: the standard PMA protocol provides light to irradiate sample for 10 minutes, after the irradiation, a DNA extraction is performed, only DNA from viable cells are recovered following PMA plus light treatment); 
Koglmann et al. teach DNA extraction is done with FastDNA spin Kit for soil (right col, section entitled “Methods”).

Koglmann et al. did not teach the steps of: 
diluting the DNA samples from the MRT drug substance test sample in each of the plurality of individual wells and the control test sample in each of the plurality of individual wells with molecular grade water;
 adding a quantitative polymerase chain reaction (qPCR) mixture to a plurality of wells of a second test plate; 
adding the diluted DNA samples from the MRT drug substance test sample in each of the plurality of individual wells and the control test sample in each of the plurality of individual wells of the test plate to the plurality of wells of the second test plate centrifuging the second test plate; 
placing the second test plate in a qPCR detection system and initiating a thermocycler protocol; and 
calculating the total colony forming units (CFU) per milliliter (mL) (CFU/mL) of each test sample in the plurality of individual wells of the second test plate. 

Li et al. (2015) (claims 16-20)
Regarding claims 16 and 20, Li et al. teach a multiplex qPCR-PMA method performed on a sample to quantify viable microorganisms:
The method of Li et al. comprises:
preparing a MRT drug substance test sample along with a control test sample from a control sample (Li et al. teach a test sample comprising an internal amplification control: see title, abstract and pg 14250, right col, 2nd para of section entitled “Primers and Probes Used for the Multiplex PMA−qPCR” and pg 12251, right col, section entitled “Standard Curves and Sensitivity of the Multiplex PMA−qPCR”);
Li et al. provided an internal amplification control (IAC) (pg 14250, right col, section entitled “Primers and Probes used for the multiplex PMA-qPCR” and pg 14251, section entitled “Multiplex PMA-qPCR Assay”) to prevent false negative results.
Li et al. teach use of negative control (pg 14251, section entitled “Multiplex PMA-qPCR Assay”).


Li et al. further teach:
aliquoting a portion of a test sample into a plurality of individual wells of a test plate (pg 14251, sections entitled “Preparation of viable and dead cells for multiplex PMA-qpCR” and “Optimization of PMA treatment on bacteria”); 
aliquoting a portion of the control test sample into a plurality of individual wells of the test plate; exposing the test plate to a light for in the range of 10 minutes extracting DNA samples from test sample in each of the plurality of individual wells and the control test sample in each of the plurality of individual wells (pg 14251, section entitled “Optimization of PMA treatment on bacteria”); 
diluting the DNA samples in each of the plurality of individual wells and the control test sample in each of the plurality of individual wells with molecular grade water (pg 14250, right col, section entitled “Genomic DNA extraction” discloses that DNA is rehydrated in water and pg 14251, section entitled “Multiplex PMA-qPCR Assay” teach the setup of wells/containers for the multiplex PMA-qPCR assay);
 adding a quantitative polymerase chain reaction (qPCR) mixture to a plurality of wells of a second test plate (pg 14251, section entitled “Multiplex PMA-qPCR Assay”); 
adding the diluted DNA samples from the test sample in each of the plurality of individual wells and the control test sample in each of the plurality of individual wells of the test plate to the plurality of wells of the second test plate centrifuging the second test plate (pg 14251, section entitled “Optimization of PMA treatment on bacteria”); 
placing the second test plate in a qPCR detection system and initiating a thermocycler protocol (pg 14251, section entitled “Multiplex PMA-qPCR Assay”); and 
calculating the total colony forming units (CFU) per milliliter (mL) (CFU/mL) of each test sample in the plurality of individual wells of the second test plate (pg 14251, section entitled “Standard curves and sensitivity of the Multiplex PMA-qPCR Assay” and pg 14253, left col, 1st para below Fig. 2 and pg 14254, right col, 2nd and 3rd para). 

Regarding claim 18, Li et al. teach wherein the light comprises a light emitting diode (LED) light (see use of 500 W halogen at various exposures: 5 min, 10 min, 15 min, 20 min, 30 min on pg 14251, left col, last para).
Regarding claim 19, Li et al. teach “free PMA was removed by pelleting bacteria at 10,000 g for 10 min, and the pellets were washed twice before DNAs were extracted for qPCR”  thereby meeting the limitation of at least two centrifugations were performed in which supernatants of the PMA-treated test and control samples were discarded after resuspension of the pellets (see pg 14251, right col, 1st para below table 2).
Li et al. do not teach at least one resuspension is done with PBS or at least one the freeze-thaw cycle is performed to lyze cells after the 2nd pellet is obtained by a 2nd centrifugation.

Bae et al. 
Regarding claims 16 and 19, Bae et al. teach a process for quantifying viable bacteriodales fragilis cells present in a human stool sample (see abstract and pg 2941, left col, 1st -3rd para) via a PMA treatment of a control sample having no solid at 0 mg liter-1 (pg 2941, left col, 3rd para) and of a human feces test sample (pg 2941, left col, 1st-3rd para).


Yanez et al. (2011)
Regarding claim 19, Yanez et al. teach one freeze-thaw cycle so as to lyze cells and release gDNA (pg 126, left col, section 2.6).

Fujimoto et al. (2011)
Regarding claims 16 and 18-19, Fujimoto et al. teach a qPCR-PMA method performed following addition of PMA to test and control samples and exposure to 500 W halogen (LED) light so as to quantify the viable bifidiobacteria in human feacal sample (pg 211, right col, last para). 
Fujimoto et al. also teach DNA extraction and a 3x wash via the test and control samples resuspended in phosphate-buffered saline and centrifuged at 20 000 g for 5 min (pg 212, right col, section entitled “Extraction of DNA from faecal samples”).

Fujimoto et al. (2013)
Regarding claims 16 and 18-19, Fujimoto et al. teach a qPCR-PMA method performed following addition of PMA to test and control samples and exposure to 500 W halogen (LED) light so as to quantify the viable bifidiobacteria in human feacal sample (entire document and pg 2184, left col, section entitled “Quantification of BF-1 cells by using reverse transcription-quantitative PCR and quantitative PCR”). Fujimoto provided reference strains as a control sample (pg 2182, right col, section entitled “Materials and Methods”).

Nieuwdorp et al. (claim 20)	
	Regarding claim 20, Nieuwdorp et al. teach it a matter of routine practice in the art before the effective filing date of the instant application to provide trehalose as lyophilization excipient (Nieuwdorp et al., para [0024]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to quantify the viable of bacterial microorganisms in a fecal microbiota therapy preparation of Jones et al. comprising PEG at a concentration of 30-90 g/L in saline using a PMA-qPCR method for the quantification in a manner as taught by Koglmann et al. or Bae et al. or Li et al. or Fujimoto et al. so as to evaluate the viable composition of microbiota of the MRT preparation of Jones et al. 
The ordinary skilled artisan would have readily applied teachings of Koglmann et al., or Bae et al. Li et al. or Fujimoto et al. as these references disclose known and conventionally practiced steps of extracting DNA from PMA-treated test samples and/or quantifying viable cells of a stool or MRT drug substance sample via a PMA-qPCR or PMA-mPCR protocol.
The ordinary skilled artisan would have readily applied teachings of Jones et al. or Nieuwdorp et al. as these reference(s) teach it already a matter of routine practice in the art to provide PEG or trehalose as lyophilization excipient added to a MRT drug substance sample for storage or preservation of the viability of the microbiome of the MRT drug substance/ drug preparation and would have been further motivated to measure/quantify the amount of viable microbiota of the excipient treated MRT preparation prior to administering the composition so as to assess the efficacy of the preparation at the time of administration.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 16-20 are prima facie obvious.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 25, 2021